United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1220MN
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Jose Antonio Caban,                     *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: October 23, 1998
                                Filed: October 28, 1998
                                 _____________

Before FAGG, ROSS, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

       Jose Antonio Caban appeals his convictions for conspiracy to distribute and to
possess with intent to distribute cocaine and methamphetamine, and the use of a
telephone in furtherance of drug trafficking. See 21 U.S.C. §§ 846 & 841(b)(1)(B)
(1994); 21 U.S.C. § 843(b) (1994). Caban contends the district court abused its
discretion when it admitted a police videotape showing him negotiating a cocaine
transaction with undercover officers in 1993. We disagree. Caban’s defense
challenged the mental element of the crimes charged in the indictment, so the
Government had to prove Caban’s state of mind. See United States v. Thomas, 58
F.3d 1318, 1322 (8th Cir. 1995). Thus, the district court properly admitted the
videotape to show Caban’s knowledge and intent and the tape’s probative value
substantially outweighed the danger of unfair prejudice. See Fed. R. Evid. 404(b);
United States v. Edwards, 91 F.3d 1101, 1103-04 (8th Cir. 1996). Caban also
contends the prosecutor improperly insinuated Caban was a dangerous person when the
prosecutor in his opening statement told the jury its decision making was limited
because charges against other persons had been disposed of, and the jury did not “have
to worry about those [other] people anymore.” Caban further argues that even though
his counsel stated he had no objection to the document, the district court erroneously
admitted Caban’s earlier misdemeanor conviction into evidence. Finally, despite other
evidence that Caban was a large-scale drug operator, Caban contends the
Government’s final witness improperly referred to Caban as a drug dealer. In all three
circumstances, Caban failed to object, so we review for plain error and find none. See
United States v. Guerra, 113 F.3d 809, 816-17 (8th Cir. 1997).

      We affirm Caban’s convictions.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-